UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6930



In Re:    DAVID J. OAKES,

                                                           Petitioner.




         On Petition for Writ of Mandamus.   (CA-03-227-5-BO)


Submitted:    October 15, 2003             Decided:   October 28, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David J. Oakes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David J. Oakes petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his emergency motion

for a temporary restraining order.    He seeks an order from this

court directing the district court to act.       Our review of the

docket sheet reveals that the district court entered an order

denying Oakes’ emergency motion for a temporary restraining order.

Accordingly, because the district court has recently decided Oakes’

case, we deny the mandamus petition as moot.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                2